Appeal from a decision of the Unemployment Insurance Appeal Board, filed August 31, 1989, which ruled that claimant was disqualified from receiving unemployment insurance benefits because his employment was terminated due to misconduct.
After a hearing, an arbitrator found that claimant and other banquet waiters employed by a hotel had stolen wallets provided as banquet favors for distribution to guests. The Administrative Law Judge, holding that he was bound by the arbitrator’s finding, then ruled that claimant was disqualified from receiving unemployment insurance benefits because such behavior constituted misconduct; the Unemployment Insurance Appeal Board affirmed this decision. The Administrative Law Judge was bound by the arbitrator’s findings of fact, i.e., that claimant stole the wallets that were found in his locker (see, Matter of Ranni [Ross], 58 NY2d 715, 717-718). The record therefore contains substantial evidence to support the decision that this behavior amounted to misconduct (see, Matter of Sylvester [Hartnett], 143 AD2d 478).
Decision affirmed, without costs. Mahoney, P. J., Weiss, Mikoll, Crew III and Harvey, JJ., concur.